Title: From John Adams to John Hancock, 2 September 1785
From: Adams, John
To: Hancock, John


          
            Sir,
            Grosvr: Square. 2d. septemr: 1785.
          
          This letter will be delivered you by Mr: S.—a Gent: who has lived sometime in my family at the Hague, in Paris & in London. He will inform you in what manner the late Navigation-Act of the Massa: has been recd. here— Some say it is a measure taken in a passion, & not well-weighed in the scales of reason—that we are ruining ourselves—that an act of Parliament will be passed to retaliate upon us & to prohibit our vessells fm. entering the Ports of G: Britain—that the other States will not follow the example &c: &c: &c— On the contrary, I beleive that no measure was ever taken with more profound reflection—that we laying the foundation of wealth & power, and real Independance—that no act of Parliament will be passed to retaliate—& that some of the States will immediately follow the example—& all of them in time—
          This Country is taking measures which will hurt us in the Whalefishery. They are encouraging their own by means wh: will give it an activity for some time. They have introduced into it a spirit of gambling, by giving a bounty of £500. to the vessell which takes the most Whales in the Season—£400. to the second &c: &c: This has stimulated many adventurers— But I am persuaded that, excepting the four vessells wh: may receive the bounty, all the rest upon an average will be losers by their enterprises.—
          There is such an immense Consumption of oyl in all the great Cities of Europe that I shd. think our Merchants might find markets for theirs. If we are indolent, this Country will get the supply of France. I wish I may be mistaken; but I have no hopes that this Court will take off the duty—at least untill the present Enthusiasm shall have subsided, and the Adventurers shall have found by experience that the trade is not profitable.
          I have the honor to be, Sir, / Yrs: &c: &c:
        